Opinion filed March 23, 2006












 








 




Opinion filed March 23, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00038-CR 
                                                    __________
 
                                  ROBERT LEE POWELL, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 35th District Court
 
                                                          Brown
County, Texas
 
                                                Trial Court Cause No. CR-17,875
 

 
                                                                   O
P I N I O N
Robert
Lee Powell has filed in this court a motion to dismiss his appeal.  The motion is signed by both appellant and
his attorney.  The motion is granted.
The
appeal is dismissed.
 
March 23, 2006                                                                       PER
CURIAM
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.